Citation Nr: 0307793	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  02-08 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for residuals of a low back injury, and if so, 
whether service connection for that disability may be 
established.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel




INTRODUCTION

It appears that the appellant performed active duty for 
training at times material to his claim, but his service 
remains to be verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Wichita, Kansas.  


FINDINGS OF FACT

1.  The appellant has been notified of the evidence and 
information needed to substantiate his application to reopen 
his claim of entitlement to service connection for residuals 
of a low back injury

2.  A January 1996 decision denied the application of the 
appellant to reopen his claim of entitlement to service 
connection for residuals of a low back injury.  The appellant 
did not file a notice of disagreement in response to that 
decision.

3.  Evidence that has been added to the record since the 
January 1996 decision is not cumulative or redundant, is 
relevant to, and probative of, the service connection claim, 
and is so significant that it must be considered in order 
fairly to decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The January 1996 decision denying the application to 
reopen the claim of entitlement to service connection for 
residuals of a low back injury is final.  38 U.S.C.A. § 7105 
(West 2002).

2.  Evidence received in support of the claim of entitlement 
to service connection for residuals of a low back injury is 
new and material and therefore is sufficient to reopen the 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  VCAA

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West Supp. 2002), (the VCAA), 
enacted November 9, 2000, contains extensive provisions 
potentially affecting the adjudication of claims pending 
before VA as of that date.  The new law revises the former 
section 5107(a) of Title 38, United States Code to eliminate 
the requirement that a claimant come forward with evidence to 
establish a "well-grounded" claim before the Secretary is 
obligated to assist the claimant in developing the claim.  
The statute significantly heightens VA's duties to assist the 
claimant in development of evidence, and to provide notices, 
pertinent to the claim.  New regulations have been 
promulgated implementing the statute.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

When the immediate issue is whether there is new and material 
evidence to reopen a claim, VA is charged only with the duty 
prescribed in section 5103 of the statute and section 
3.159(b) of the implementing regulations if, as in this case, 
the application to reopen was filed before August 29, 2001.  
See 66 Fed. Reg. 45,620, 45, 629 (August 29, 2001); see also 
38 U.S.C.A. § 5103A (f), (g) (West Supp. 2002).  This is the 
duty to notify the claimant and the claimant's 
representative, if any, of any information and any medical 
and lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b); see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The notice from VA 
must indicate which evidence the claimant is finally 
responsible for obtaining and which evidence VA will attempt 
to obtain on the claimant's behalf.  Id.  Specific guidelines 
concerning the content of this notice are found in the 
implementing regulations.  See 38 C.F.R. § 3.159(b); 

The Board finds that VA has furnished the required notice in 
this case.  The RO provided that notice in a letter sent to 
the appellant and his representative in July 2002.  The RO 
described the kinds of evidence that would constitute "new" 
evidence, "material" evidence, and evidence showing a 
connection between a current disability and service.  The RO 
told the appellant what evidence he was responsible for 
submitting and what evidence VA would attempt to obtain on 
his behalf.  The RO also advised the appellant of what 
information he should submit that could help with locating 
and securing records pertinent to his claim.  

Additional information about what evidence could substantiate 
the application to reopen the service connection claim was 
provided in the statement of the case of September 2002 and 
in the supplemental statement of the case of November 2002.

The notice required by the VCAA having been furnished, the 
Board will proceed to decide the appeal of the RO's denial of 
the application to reopen the service connection claim.  
Quartuccio.

ii.  New and material evidence

A January 1996 decision denied the application of the 
appellant to reopen his claim of entitlement to service 
connection for residuals of a low back injury.  The appellant 
did not file a notice of disagreement in response to that 
decision.  Therefore, it became final.  38 U.S.C.A. § 7105.

Once a rating decision on a claim becomes final, the claim 
may not be reopened or allowed except as provided by law.  
38 U.S.C.A. § 7105(c).  A final decision of the Secretary 
shall be reopened if it is determined that new and material 
evidence has been added to the record.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The evidence to be evaluated is that 
which has been added to the record since the last prior final 
denial of the claim on any basis, in this case, since the 
January 1996 decision.  Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).

If this evidence is first found to be "new" (that is, not 
of record at the time of the last final disallowance of the 
claim and not merely redundant or cumulative of other 
evidence that was then of record), the question whether it is 
material is considered.  Vargas-Gonzalez, 12 Vet. App. at 
327; 38 C.F.R. § 3.156(a).  "Material evidence" means 
evidence which bears directly and substantially upon the 
specific matter under consideration and which, by itself or 
in connection with the evidence previously assembled, is so 
significant that it must be considered in order that the 
merits of the claim may be fairly decided.  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  (Although 38 C.F.R. § 3.156(a) has been amended, the 
amended version is effective only for applications to reopen 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45, 629 (August 29, 2001).  Thus, it does not apply to this 
appeal.)

To be probative, material evidence also must be such as is 
competent on the particular issue to which it pertains.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993) (citing Grottveit 
v. Brown, 5 Vet. App. 91 (1993)).  Therefore, when a 
proposition is medical in nature, such as one concerning 
medical nexus, etiology, or diagnosis, then medical, rather 
than lay, evidence is required.  Voerth v. West, 13 Vet. App. 
117, 120 (1999); cf. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (evidence proceeding from a non-medical source 
competent to prove non-medical propositions).  For the 
limited purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The appellant has based his service connection claim on the 
allegation that while serving in the Army National Guard of 
Kansas in June 1981, he injured his back in a fall from an 
oil truck.  The claim was first denied in an October 1984 
rating decision.  In January 1996, when the application to 
reopen the claim was denied, the claims file did not contain 
any service department record or similar verification that 
the claimant actually had sustained an injury to his back 
during service.  Thus, the ground of denial stated in the 
rating decision of October 1984 was that the evidence did not 
support the contention of the claimant that his low back was 
injured during a verifiable period of service.  The ground of 
the January 1996 denial was that no new evidence had been 
introduced into the record since the October 1984 denial to 
support the service connection claim.  

A great deal of new evidence has been submitted since the 
January 1996 denial.  This is evidence that was not of record 
at the time of the original rating decision and is not merely 
cumulative of evidence that was.  38 C.F.R. § 3.156(a).  The 
new evidence includes service department documentation dated 
in July 1981 verifying both that the appellant injured his 
back while on duty in June 1981 and that such injury was 
considered to been incurred in the line of duty.  Referring 
to the date of injury alleged by the veteran at that time, a 
DD Form 261 concludes that the injury was sustained in the 
line of duty.  In a second document clarifying the nature of 
the injury, it is described as back strain.  The new evidence 
also includes medical reports documenting that the appellant 
currently has lumbar degenerative disc disease at L4-S1 and 
that the pathology appears to medical professionals to have a 
long history.  Thus, for example, the report of a magnetic 
resonance imaging (MRI) study performed in July 2002 states 
an impression of "longstanding degenerative disc disease at 
L5-S1." 

This new evidence is material to the service connection claim 
because it proves that the appellant currently has a low back 
disability as claimed, shows that he received an injury to 
his back during service in June 1981, and suggests that it is 
possible that the injury during service is part of the 
etiology of the current condition.  That is, the new evidence 
support the propositions that must proved in a service 
connection claim.  Service connection may be awarded when a 
veteran has a disability resulting from injury or disease 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  In every case, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

This is evidence that would have to be considered in any fair 
assessment of the merits of claim.  38 C.F.R. § 3.156(a).  
Therefore, the Board finds that new and material evidence has 
been submitted in this case.  Accordingly, the claim of 
entitlement to service connection for residuals of a low back 
injury is reopened.  Id.

Although the veteran's service connection claim is reopened, 
the current record is insufficient to enter a decision on the 
underlying merits.  Therefore, the Board is undertaking 
additional development pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When the development has been 
completed, the Board will provide notice thereof as required 
by Rule of Practice 903.  38 C.F.R. § 20.903.  After giving, 
and reviewing any response to, the notice, the Board will 
prepare a separate decision addressing the claim.



ORDER

New and material evidence having been submitted, the 
application to reopen the claim of entitlement to service 
connection for residuals of a low back injury is granted.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

